Citation Nr: 1412757	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals, claimed as head injury with laceration.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to September 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, the Board finds that further development is required.

In this case, the Veteran's service treatment records confirm he sustained an in-service head injury as a result of a motor vehicle accident in July 2009.  He was also treated for complaints of back pain in January 2009, July 2009, and August 2009.

Despite the documented in-service findings of both head injury and back pain, these claims were denied below based upon findings of no current disability on VA examinations conducted in September 2009 and October 2009.  However, at his 
April 2013 hearing, the Veteran testified that he continued to experience recurrent headaches and memory problems which he attributed to the head injury, and that he continued to have recurrent back pain.  Moreover, he indicated that he was being treated for these disabilities through VA, and that he was scheduled to see a neurologist for TBI in June or July 2013.  No such VA treatment records appear to be on file, to include on the Virtual VA/VBMS system.  Consequently, the Board concludes that it must remand this case in order to obtain any such records.

The Board also finds that as these claims were denied below on the basis of no current disability, and the Veteran has testified to current problems and medical treatment therefor, that he should be accorded new VA examinations regarding these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated the Veteran for headaches/memory loss and back problems since September 2009.  After securing any necessary release, the AMC/RO should request any relevant records identified.  Additionally, obtain all relevant treatment records since September 2009 from the El Paso VA Healthcare System.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded new TBI examination to determine whether he suffers from residuals of a TBI related to the motor vehicle accident in service.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of the in-service head injury to include his complaints of headaches, memory loss, etc.  A complete rationale for any opinion expressed should be provided.  

3.  The Veteran should be afforded new spine examination to determine whether he suffers from a current low back disability and if so, whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any low back disability found to be present arose in service or otherwise the result of the Veteran's active service to include the documented in-service complaints of back pain.

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



